DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 11/20/20 including amendments made to the claims and a review of the specification, the following rejections are applied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Claim 47 is unclear for more than one reason. The type(s) of adenosine receptors being “inhibited” is not set forth. Specification on p.57 describes inhibiting the activity of A2A and A2B receptors, which is consistent with the assay testing described. Additionally, it should be made clear to what the compounds are being administered  and in what environment.  Otherwise, how can one determine an appropriate inhibiting
amount for each and every compound claimed when the source and nature of the
cell/mammalian host is not indicated?


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,8,12-14,20,26,28,29,35,40,46-51 and 63-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by said claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. The rejection is solely directed to the scope of  R5 and R6 variables which includes an assortment of functional groups and hetero rings both saturated and unsaturated and mono- and poly-fused both directly and indirectly attached via alkylene at the 7- and/or 8-positions of the tricyclic core.  Further exacerbating the scope at R5 and R6 are optional substituents permitted throughout said variables which includes an exhaustive list of chains and rings as RA  which can be even further substituted with RB which in turn can C which can be further substituted with RD.  Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.
Also note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover compounds easily in the billions based on the permutations pointed out above; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves the inhibition of the A2A/A2B family of GPCR receptors which have been implicated in many conditions including cancer and inflammation. This in turn requires thus the need for sufficient structure-function relationship data to assess how small ligands may interact with the binding site of these receptors to determine if and what type of structural modifications to the basic structure  will affect  binding site while retaining desired selectivity. Note the need for SAR studies as discussed by Cheung et al for  pyrazolo-fused scaffolds where small differences in otherwise identical compounds significantly affected A2a/A2B inhibitory activity. See for example 11 vs 13 in Table 1.
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18. ;
3) Direction or guidance- only 30 compounds have been made and tested, which are not  remotely representative of the instant scope directed to an assortment of R5,R6 choices as embraced herein. R5  is mainly choices within claim 20  with R6 when a hetero ring B substitution thereon and also RA as pyridylmethyl;
4) State of the prior art- The compounds are pyrrolo-fused [1,2,4]triazolo[4,3-a]pyrimidin-5-ones which are directly or indirectly attached with a variety of functional groups including rings with optional and varied substitution at the 7- and 8- ring positions.
No such compounds have been found in the prior art other than the previous anticipations from PubChem  and thus do not evidence the many structural permutations permitted in the instant scope are known for at least one use in the prior art much less as Adenosine  inhibitors;
5) Working examples- While test data has been reported for the compounds made, they are not representative of the many permutations embraced and thus provide no clear evaluation of what other ring systems or “nonaromatic” rings or other functional groups  out of the many claimed might affect potency to a large or small degree.
In view of the above considerations, this rejection is being applied.
Claims 48-51 and 63-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Scope of treating the class of cancers claimed  based on A2A/A2B inhibition is not remotely enabled based on the assay testing described in the specification. While assorted adenosines have been implicated in  cancers, in searching the non-patent literature, no evidence of one or more A2A/A2B .
Note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a), August 2000 edition which considers factors such as:
  1) Breadth of the claims- There are many types of tumors within the cancers particularly recited herein. For example, Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers. These come in a wide variety of types. Presently, these are divided into the following categories: Intraductal (in situ); Invasive with predominant intraductal component; Invasive, NOS; Comedo; Inflammatory (IBC); Medullary with lymphocytic infiltrate; Mucinous Carcinoma (colloid carcinoma); Papillary carcinoma; Scirrhous; Tubular. Another category is the Lobular breast cancers. There is Paget’s disease of the Nipple, which can be also with intraductal carcinoma or with invasive ductal carcinoma. There is Adenomyoepithelioma , a dimorphic tumor characterized by the presence of both epithelial and myoepithelial cells. There is breast angiolipoma and spindle cell lipoma of the breast. There is lymphoma of the breast (which exists in both Non-Hodgkin's lymphoma of the breast and Hodgkin's disease of the breast forms).
There are numerous other rare breast cancers, including for example Fibromatosis of the breast (extraabdominal desmoid), Angiomatosis of the Breast, and mammary hematoma.

Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including Prostatic Ductal Adenocarcinoma, adenocarcinoma with Paneth-like cells, Clear cell adenocarcinoma, Foamy gland adenocarcinoma, Adenocarcinoma of Cowper’s glands, and Atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, Prostatic carcinoma of xanthomatous type, signet ring cell carcinoma of the prostate, neuroendocrine small cell carcinoma of the prostate, and other  small cell carcinomas of the prostate, Adenosquamous and Squamous Cell Carcinomas, Basaloid and Adenoid Cystic Carcinoma, Sarcomatoid carcinoma of the prostate, Lymphoepithelioma-like Carcinoma of the prostate, Urothelial (transitional Cell) Carcinoma (which can be primary in the prostate gland or represent secondary spread from the urinary bladder), Basaloid carcinoma,  pseudohyperplastic carcinoma, and Primary carcinoma of the Seminal vesicles. There are also assorted sarcomas of the prostate, including Angiosarcoma, Embryonal rhabdomyosarcoma, Stromal sarcoma, Synovial sarcoma, Leiomyosarcoma, and chondrosarcoma of the prostate, which can be primary or secondary to the prostate. 
The same can be said for the remaining recited cancers in the claims;

2) Level of skill in this art-  as far as the examiner is aware, there are no known  A2A/A2B inhibitor or any other drug regardless of mechanism of action having the range of uses covered herein and thus the level of skill is low ;
(3)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(4) Direction or Guidance:  no dosage information is seen for any one disease much less the scope of diseases covered by the claim’s scope. Note the following quote Ex parte Powers, 220 USPQ 924 (affirmed, CAFC, unpublished decision, May 27, 1983):  “The determination of the effective dose for the various aza-peptides admittedly would require pharmaceutical studies depending upon the enzyme and the aza-peptide” . Note also the following passage taken from a recent CAFC decision, Impax Laboratories Inc v. Aventis Pharmaceuticals Inc, 88 USPQ2d 1381 at 1384:
“The district court also did not find the dosage information in the disclosure to teach a proper treatment. Instead the trial court noted that “the dosage guidelines are broad and not specific to any of the hundreds of formula I compounds of the claimed invention or Id. at 433. Moreover, the ′940 patent ties the dosing information to “the compounds of the invention” and specifically excludes riluzole from the invention. Id. at 432-33. Finally, the trial court also noted the absence of working examples.
(5) State of the prior art- as far as the examiner is aware, there are no known Adenosine inhibitors much less similar to compounds claimed herein having the range of uses embraced and thus the level of skill is low ;
(6)  Working Examples: There is only assay testing  demonstrating activity/ selectivity for the Adenosine subtypes but no testing seen directed to a single cancer type;
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.
Thus in view of the above the rejection is being applied.

Claim 45 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624